--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION


SETTLEMENT AGREEMENT


This Settlement Agreement (this “Agreement”), dated as of February 2, 2016, is
made by and among Newcastle Investment Corp., a Maryland corporation (the
“Company”), on the one hand, and BLR Partners LP, a Texas limited partnership
(“BLR”), and all other entities and natural persons listed on Schedule A hereto
(together with BLR, the “BLR Group”, and each of BLR and such entities and
natural persons, a “BLR Group Member”), on the other hand.  In consideration of
the representations, warranties, covenants, agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:


ARTICLE I


BOARD MATTERS; ANNUAL MEETINGS
 
Section 1.1           Board Matters
 
(a)           The Company hereby agrees to cause the Company’s Board of
Directors (the “Board”) (i) to increase the number of members of the Board by
one (1) Class III Director, (ii) to fill the vacancy on the Board resulting from
such increase by appointing Clifford Press (such individual, and any Replacement
Director (as defined in Section 1.1(b)), the “Nominee”) as a Class III director,
(iii) to appoint the Nominee to the Nominating and Corporate Governance
Committee of the Board and (iv) to nominate the Nominee for election at the 2016
annual meeting of stockholders of the Company (the “2016 Annual Meeting”) as a
Class III director with a term expiring at the 2017 annual meeting of
stockholders of the Company (the “2017 Annual Meeting”). The Company will
recommend and solicit proxies for the election of the Nominee at the 2016 Annual
Meeting in the same manner as for the other nominees nominated by the Board at
the 2016 Annual Meeting. The Company further agrees that without the unanimous
approval of the Board, including the Nominee, the size of the Board shall not
exceed seven members following the appointment of the Nominee and prior to the
2017 Annual Meeting (or earlier, in the event that the Nominee’s resignation
becomes effective pursuant to Section 1.1(f)); provided that the Company shall
be permitted to increase the size of the Board to eight members solely in
connection with the appointment to the Board of a person identified by the
Company to BLR prior to the date hereof.


(b)           If the Nominee is unable or unwilling to serve as a director,
resigns as a director or is removed as a director prior to the 2017 Annual
Meeting, and at such time the BLR Group beneficially owns in the aggregate at
least 5.0% of the Company’s then outstanding common stock, par value $0.01 per
share (“Common Stock”, and such 5.0% ownership threshold, the “Minimum Ownership
Threshold”), BLR (on behalf of the BLR Group) shall have the right to recommend
a substitute person in accordance with this Section 1.1(b) (any such substitute
person, a “Replacement Director”) who qualifies as “independent” pursuant to the
Securities and Exchange Commission and New York Stock Exchange listing standards
for approval by the Nominating and Corporate Governance Committee and the Board,
which approval shall not be unreasonably withheld.  The Nominating and Corporate
Governance Committee shall, in good faith, make its determination and
recommendation regarding whether such person so qualifies as “independent” and
is reasonably acceptable to the Nominating and Corporate Governance Committee as
soon as reasonably practicable after representatives of the Board have conducted
customary interview(s) of such nominee.  The Company shall use commercially
reasonable efforts to conduct any such interview(s) as promptly as practicable,
but in any case, assuming reasonable availability of the nominee, within ten
(10) business days after BLR’s submission of such nominee.  In the event the
Nominating and Corporate Governance Committee does not accept a substitute
person recommended by BLR as the Replacement Director, BLR (on behalf of the BLR
Group) shall have the right to recommend alternative substitute person(s) whose
appointment shall be subject to the Nominating and Corporate Governance
Committee recommending such person in accordance with the procedures described
above.  Upon the recommendation of a Replacement Director nominee by the
Nominating and Corporate Governance Committee, the Board shall vote on the
appointment of such Replacement Director to the Board within five (5) business
days after the Nominating and Corporate Governance Committee recommendation of
such Replacement Director; provided, however, that if the Board does not appoint
such Replacement Director to the Board, the Parties shall continue to follow the
procedures of this Section 1.1(b) until a Replacement Director is appointed to
the Board.  Any Replacement Director thus appointed shall be appointed to such
committee (if any) of the Board as the Nominating and Corporate Governance
Committee shall recommend to the Board.  If at any time the BLR Group’s
aggregate beneficial ownership of Common Stock decreases to less than the
Minimum Ownership Threshold, the right of the BLR Group pursuant to this Section
1.1(b) to participate in the recommendation of a Replacement Director to fill
the vacancy caused by any inability or unwillingness to serve, resignation or
removal of the Nominee or any Replacement Director shall automatically
terminate.  Notwithstanding the foregoing, in the event that the BLR Group fails
to comply with its obligations hereunder prior to the 2017 Annual Meeting or
there shall have occurred a Resignation Event (as defined below), the Company
(including the Nominating and Corporate Governance Committee and the Board)
shall not be required to appoint the Nominee or any Replacement Director to the
Board.
 

--------------------------------------------------------------------------------

(c)           Prior to the date hereof, the Nominee has delivered, and BLR shall
cause each Replacement Director recommended by BLR pursuant to Section 1.1(b) to
deliver promptly following such recommendation, to the Company (x) a fully
completed copy of the Company’s standard director & officer questionnaire and
other customary director onboarding documentation, (y) the information required
pursuant to Article II, Section 11 of the Company’s Amended and Restated Bylaws
(the “Bylaws”) and (z) a written acknowledgment that the Nominee agrees to be
bound by all current policies, codes and guidelines applicable to directors of
the Company.


(d)           The BLR Group agrees that the Board or any committee or
subcommittee thereof, in the exercise of its duties, may recuse the Nominee (or
the Replacement Director, if applicable) from the portion of any Board or
committee or subcommittee meeting at which the Board or any such committee or
subcommittee is evaluating and/or taking action with respect to (i) the
ownership of Common Stock by the BLR Group, (ii) the exercise of any of the
Company’s rights or enforcement of any of the obligations under this Agreement,
(iii) any action taken in response to actions taken or proposed by BLR Group
Members or their Affiliates (as defined in Section 2.3) with respect to the
Company, (iv) any transaction proposed by, or with, BLR Group Members or their
Affiliates or (v) such other matters as reasonably determined by the Board or
such committee or subcommittee to present an actual or perceived conflict of
interest with respect to the Nominee (or the Replacement Director, if
applicable) or any BLR Group Member or affiliate.


(e)           The BLR Group agrees that the Nominee’s compensation as a
non-employee director for 2016 will be pro-rated based on the date of the
Nominee’s commencement of service as a director.


(f)           Concurrently with the execution of this Agreement, the Nominee has
delivered to the Company an irrevocable resignation letter pursuant to which the
Nominee will immediately resign from the Board and all applicable committees
thereof if any BLR Group Member, its Affiliates or Associates takes any action
with any Third Party (as defined below) in connection with conducting, or
otherwise commences, a proxy contest in respect of the 2017 Annual Meeting or
provides the Company with a notice of nomination of director(s) in respect of
the 2017 Annual Meeting (it being understood that the Nominee will resign from
the Board prior to such event). In addition, prior to the appointment of any
Replacement Director to the Board pursuant to Section 1.1(b), the BLR Group
agrees to obtain from such Replacement Director and deliver to the Company an
irrevocable resignation letter pursuant to which the Replacement Director shall
resign from the Board and all applicable committees thereof if any BLR Group
Member, its Affiliates or Associates takes any action with any Third Party in
connection with conducting, or otherwise commences, a proxy contest in respect
of the 2017 Annual Meeting or provides the Company with a notice of nomination
of director(s) in respect of the 2017 Annual Meeting (it being understood that
the Replacement Director will resign from the Board prior to such event) (each
of the circumstances described in the two preceding sentences, a “Resignation
Event”). For the avoidance of doubt, the foregoing shall not limit any other
rights or remedies of the Company for a breach or threatened breach of this
Agreement.
2

--------------------------------------------------------------------------------

Section 1.2           Annual Meetings.
 
(a)           The BLR Group covenants and agrees that it will appear in person
or by proxy at each annual or special meeting of stockholders held during the
Standstill Period (as defined below) and vote all Common Stock beneficially
owned, or deemed beneficially owned, in accordance with the Board’s
recommendation with respect to nominees for election as directors to the Board
and any other matter presented to the stockholders; provided, however, that to
the extent that the recommendation of Institutional Shareholder Services Inc.
(“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”) differs from the Board's
recommendation with respect to any matter other than nominees for election as
directors to the Board, the BLR Group shall have the right to vote any or all
Common Stock beneficially owned, or deemed beneficially owned, by it in
accordance with the recommendation of ISS or Glass Lewis solely with respect to
such matters.


(b)           Each BLR Group Member agrees that, except as specifically
permitted by Section 1.1, it will not, directly or indirectly, (i) nominate any
person for election at any annual or special meeting held during the Standstill
Period (each, a “Meeting”), (ii) submit any proposal for consideration at, or
bring any other business before, any Meeting, (iii) initiate, encourage or
participate in any “withhold” or similar campaign with respect to any Meeting,
or (iv) publicly or privately encourage or support any other current or future
stockholder of the Company to take any of the actions set forth in the preceding
clauses (i) through (iii).


ARTICLE II


COVENANTS


Section 2.1           Standstill.
 
(a)           Each BLR Group Member agrees that, without the prior written
consent of the Company, from the date of this Agreement until thirty (30) days
prior to the deadline for the submission of stockholder nominations for
directors for the 2017 Annual Meeting pursuant to the Bylaws (the “Standstill
Period”), neither it nor any of its Affiliates or Associates will, and it will
cause each of its Affiliates and Associates not to, directly or indirectly, in
any manner, alone or in concert with others:


(i)           purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership of any Common Stock or other securities issued by
the Company, or any securities convertible into or exchangeable for Common
Stock, such that the BLR Group together with its Affiliates and Associates (as
defined in Section 2.3) would, in the aggregate, beneficially own a number of
shares in excess of the limitations set forth in the Articles of Amendment and
Restatement of the Company, dated as of September 23, 2002 (as the same may be
amended or restated from time to time);
 
3

--------------------------------------------------------------------------------

(ii)           offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend (other than in a customary commingled
brokerage account in the ordinary course of business), or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable, directly or indirectly, for
Common Stock, whether any such transaction is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise (each, a
“Transfer”), in each case without the prior written consent of the Company;
provided that the foregoing shall not restrict the BLR Group from (A) a Transfer
of any shares of Common Stock to a controlled affiliate that agrees to be bound
by the terms of this Agreement and executes a joinder agreement reasonably
acceptable to the Company with respect thereto, or (B) from and after February
6, 2016, a Transfer of any shares of Common Stock in an ordinary course brokers’
transaction (within the meaning of Rule 144(g) of the Securities Act of 1933, as
amended) that would not, to the knowledge of any BLR Group Member, result in the
ultimate transferee of such shares beneficially owning, together with its
affiliates, more than 5% of the then outstanding shares of Common Stock;


(iii)           compensate or agree to compensate the Nominee (or the
Replacement Director, if applicable) for his services as a director of the
Company or otherwise in connection with the transactions contemplated by this
Agreement;


(iv)           engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
proxies or consents (including, without limitation, any solicitation of consents
that seeks to call a special meeting of stockholders), in each case, with
respect to securities of the Company;


(v)           form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with any person who is not
identified on Schedule A as a BLR Group Member (any such person, a “Third
Party”), with respect to the Common Stock;


(vi)           deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock, other than any such voting trust, arrangement or agreement solely
among BLR Group Members and otherwise in accordance with this Agreement;


(vii)           seek, or encourage any person, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek, encourage or take any other
action with respect to the election or removal of any directors;


(viii)           (A) make any proposal for consideration by stockholders at any
annual or special meeting of stockholders of the Company, (B) publicly make any
offer or proposal (with or without conditions) with respect to any merger,
acquisition, business combination, amalgamation, recapitalization,
restructuring, disposition, distribution, spin-off, asset sale or other similar
transaction involving the Company, or encourage, initiate or support any Third
Party with respect to any of the foregoing, (C) make any public communication in
opposition to any transaction approved by the Board, (D) publicly criticize the
Company’s business, financial structure or real estate, investment or other
strategy, (E) call or seek to call a special meeting of stockholders or (F) make
a request for a list of the Company’s stockholders or other Company records,
provided, that this proviso (F) shall not apply to the Nominee (or any
Replacement Director, if applicable) in his or her capacity as a director of the
Company;
 
4

--------------------------------------------------------------------------------

(ix)           seek, alone or in concert with others, representation on the
Board, except as specifically permitted by Section 1.1;


(x)           seek to advise, encourage, support or influence any person with
respect to the disposition of any securities of the Company, or voting of any
securities of the Company at any annual or special meeting of stockholders,
except in accordance with Section 1.2;


(xi)           make any request or submit any proposal to amend or waive the
terms of this Agreement other than through non-public communications with the
Company that would not be reasonably determined to trigger public disclosure
obligations for any party; or


(xii)           disclose any intention, plan or arrangement inconsistent with
any provision of this Section 2.1.


(b)           Upon written request of the Company at any time during the
Standstill Period, each BLR Group Member shall promptly notify the Company of
the number of shares of Common Stock beneficially owned by such BLR Group
Member.


Notwithstanding anything to the contrary, nothing in this Agreement shall
prohibit or restrict any director of the Company, including the Nominee (or any
Replacement Director, if applicable), from exercising his or her rights and
duties as a director of the Company, including, but not limited to, (1) taking
any action or making any statement at any meeting of the Board or of any
committee thereof or (2) making any statement to the Chief Executive Officer,
the Chief Financial Officer or any other director of the Company in his or her
capacity as a director.


Section 2.2           Press Release.           Promptly following the execution
of this Agreement, the Company shall issue a mutually agreeable press
substantially in the form attached hereto as Exhibit A.  During the Standstill
Period, neither the Company nor any BLR Group Member shall (i) other than as
contemplated by the previous sentence, issue any press release or public
announcement regarding this Agreement or the matters contemplated hereby or (ii)
make any public announcement or statement inconsistent with or contrary to any
statement contained in Exhibit A, except, in each case of (i) and (ii), with the
prior written consent of the Company (in the case of a press release or public
announcement by any BLR Group Member) or BLR on behalf of all BLR Group Members
(in the case of a press release or public announcement by the Company) or as
required by law or the rules of any stock exchange (and, in any event, each
party will provide the other party, prior to making such disclosure, a
reasonable opportunity to review and comment on such disclosure (to the extent
reasonably practicable under the circumstances, other than in the case of the
Form 8-K and Schedule 13D amendment to be filed by the Company and BLR,
respectively, disclosing the parties’ entry into this Agreement), and each party
will consider any comments from the other in good faith); provided that,
notwithstanding the foregoing, the Company may make ordinary course
communications with its stakeholders, including employees, customers, suppliers
and investors consistent with the press release, Form 8-K and Schedule 13D.


Section 2.3           Affiliates and Associates.           Each BLR Group Member
agrees that it will cause its current and future Affiliates and Associates to
comply with all terms and provisions of this Agreement as if they were a party
hereto and that it shall be responsible for any breach of this Agreement by any
such Affiliate or Associate.  As used in this Agreement, the terms “Affiliate”
and “Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated under the Exchange Act.
 
5

--------------------------------------------------------------------------------

ARTICLE III


REPRESENTATIONS AND WARRANTIES


Section 3.1           Mutual Representations and Warranties.           Each
party hereto represents and warrants to all other parties hereto that (a) such
party has the power and authority to execute this Agreement and any other
documents or agreements to be executed in connection herewith, (b) this
Agreement has been duly authorized, executed and delivered by, and constitutes a
valid and binding obligation of, such party and is enforceable against such
party in accordance with its terms, except as enforcement hereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, and (c) the execution, delivery and
performance of this Agreement by such party does not and will not (i) violate or
conflict with any law, rule, regulation, order, judgment or decree applicable to
such party or (ii) result in any breach or violation of, or constitute a default
(or an event which with notice or lapse of time or both could constitute such
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such party is a
party or by which it is bound.


Section 3.2           Additional Representations of the BLR Group
Members.           In addition to the representations and warranties set forth
in Section 3.1, each BLR Group Member represents and warrants to the Company
that, as of the date hereof, (a) the BLR Group owns beneficially (as determined
in accordance with Rule 13d-3 promulgated under the Exchange Act) an aggregate
of 4,443,000 shares of Common Stock, (b) no BLR Group Member has, or has any
right to acquire or any interest in, any other securities of the Company (or any
rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any rights or obligations measured by the price or
value of any securities of the Company or any of its Affiliates, including any
swaps or other derivative arrangements designed to produce economic benefits and
risks that correspond to the ownership of Common Stock, whether or not any of
the foregoing would give rise to beneficial ownership (as determined in
accordance with Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of Common Stock, payment of cash or by other
consideration, and without regard to any short position under any such contract
or arrangement), (c) except as previously disclosed to the Company, the Nominee
is independent of all BLR Group Members and their Affiliates and has no current
or prior relationship with the BLR Group Members or their Affiliates, (d) except
as previously disclosed to the Company, no BLR Group Member has compensated or
agreed to compensate, directly or indirectly, the Nominee for his services as a
nominee or director of the Company or otherwise in connection with the
transactions contemplated by this Agreement and (e) no person other than a BLR
Group Member has any rights with respect to the Common Stock beneficially owned
by the BLR Group.


ARTICLE IV


MISCELLANEOUS


Section 4.1           Specific Performance.           Each party hereto
acknowledges and agrees that irreparable injury to the other party hereto would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages).  It is accordingly agreed that
each party hereto shall be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other parties will
not take action, directly or indirectly, in opposition to a party hereto seeking
such relief on the grounds that any other remedy or relief is available at law
or in equity, and the parties further agree to waive any requirement for the
posting of any bond or other security in connection with such remedy or relief. 
This Section 4.1 is not the exclusive remedy for any violation of this
Agreement.
 
6

--------------------------------------------------------------------------------

Section 4.2           Severability.           If any term, provision, covenant
or restriction of this Agreement is held by a court of competent jurisdiction to
be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.  It is hereby
stipulated and declared to be the intention of the parties that the parties
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such which may be hereafter declared invalid, void or
unenforceable.  In addition, the parties agree to use their best efforts to
agree upon and substitute a valid and enforceable term, provision, covenant or
restriction for any of such that is held invalid, void or enforceable by a court
of competent jurisdiction.


Section 4.3           Notices.           Any notices, consents, determinations,
waivers or other communications required or permitted to be given under the
terms of this Agreement must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon confirmation
of receipt, when sent by email (provided such confirmation is not automatically
generated); or (iii) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
If to the Company:


Newcastle Investment Corp.
1345 Avenue of the Americas
New York, NY 10105

Attention: Randal A. Nardone

Email: rnardone@fortress.com



With a copy to (which shall not constitute notice):


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036

Attention: Joseph A. Coco
Richard J. Grossman

Email: Joseph.Coco@Skadden.com
Richard.Grossman@Skadden.com



If to any BLR Group Member:


BLR Partners LP
1177 West Loop South, Suite 1625
Houston, TX 77027

Attention: Bradley L. Radoff

Email: brad@fondrenlp.com

7

--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):
 
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022

Attention: Steve Wolosky
Aneliya S. Crawford

Email: swolosky@olshanlaw.com
acrawford@olshanlaw.com

 
Section 4.4           Applicable Law.           This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Maryland without reference to the conflict of laws principles thereof.  Each of
the parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other party hereto
or its successors or assigns, shall be brought and determined exclusively in the
courts of the State of Maryland (or, if such courts declines to accept
jurisdiction over a particular matter, any federal court within the State of
Maryland).  Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts.  Each of the parties hereto hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.  Each of the parties hereto
agrees that the prevailing party in any such action or proceeding shall be
entitled to reimbursement by the other party of its costs and expenses,
including attorneys’ fees, incurred in connection with such action or
proceeding.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE.


Section 4.5           Counterparts.           This Agreement may be executed in
two or more counterparts, each of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other party (including by means of
electronic delivery or facsimile).


Section 4.6           Mutual Non-Disparagement.           Subject to applicable
law, each party hereto covenants and agrees that, until the earlier of (a) the
expiration of the Standstill Period and (b) such time as the Company (in the
case of any party that is a BLR Group Member) or any BLR Group Member (in the
case of the party that is the Company), or any of the Company’s or any BLR Group
Member’s (as applicable) agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors shall have breached this Section 4.6,
neither such party nor any of its respective agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors, shall in any way
publicly criticize, disparage, call into disrepute, or otherwise defame or
slander the Company (in the case of any party that is a BLR Group Member) or any
BLR Group Member (in the case of the party that is the Company) or the Company’s
or any BLR Group Member’s (as applicable) subsidiaries, affiliates, successors,
assigns, officers (including any current officer of the Company who no longer
serves in such capacity following the execution of this Agreement), directors
(including any current director of the Company who no longer serves in such
capacity following the execution of this Agreement), employees, stockholders,
agents, attorneys or representatives, or any of their businesses, strategies or
services, in any manner that would reasonably be expected to damage the business
or reputation of such other parties or their businesses, strategies or services
or their subsidiaries, affiliates, successors, assigns, officers (or former
officers), directors (or former directors), employees, stockholders, agents,
attorneys or representatives.  For purposes of this Section 4.6, the Nominee (or
any Replacement Director, if applicable) shall not be deemed to be an agent,
affiliate, officer, key employee or director of the Company and the Company
shall not be responsible for any actions taken by the Nominee (or any
Replacement Director, if applicable), and no actions taken by any agent or other
representative of a party in any capacity other than as a representative of such
party shall be covered by this Agreement.  Notwithstanding the foregoing,
nothing in this Section 4.6 shall be deemed to prevent either the Company or any
BLR Group Member from complying with its respective disclosure obligations under
applicable law, legal process, subpoena, law, the rules of any stock exchange,
or legal requirement or as part of a response to a request for information from
any governmental authority with jurisdiction over the party from whom
information is sought.
8

--------------------------------------------------------------------------------

Section 4.7           Entire Agreement; Amendment and Waiver; Successors and
Assigns; Third Party Beneficiaries.           This Agreement (including the
Schedules and Exhibits hereto) contains the entire understanding of the parties
hereto with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the parties other than those expressly set forth herein.  No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each party hereto.  No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.  The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns.  No party shall assign this Agreement or any rights or
obligations hereunder without, in the case of an assignment by any BLR Group
Member, the prior written consent of the Company, and, in the case of an
assignment by the Company, the prior written consent of BLR on behalf of all BLR
Group Members.  This Agreement is solely for the benefit of the parties hereto
and is not enforceable by any other persons.


Section 4.8           Termination. Upon the expiration of the Standstill Period
in accordance with Section 2.1, this Agreement shall immediately and
automatically terminate and no party hereto shall have any further right or
obligation under this Agreement; provided that the provisions of this Article IV
(other than Section 4.6) shall survive the termination of this Agreement; and
provided, further, that no party hereto shall be released from any breach of
this Agreement that occurred prior to such termination.


Section 4.9           Expenses.  Each party shall be responsible for its own
fees and expenses incurred in connection with the negotiation and execution of
this Agreement and the transactions contemplated hereby; provided, however, that
the Company shall reimburse the BLR Group for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) in an amount not to
exceed in the aggregate $25,000.


[Signature pages follow.]


9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first above written.



 
NEWCASTLE INVESTMENT CORP.
       
By:
/s/ Kenneth M Riis
 
Name:
Kenneth M Riis
 
Title:
CEO & President




 
BLR Partners LP
     
By:
BLRPart, LP
General Partner
     
By:
BLRGP Inc.
General Partner
     
By:
/s/ Bradley L. Radoff
   
Name:
Bradley L. Radoff
   
Title:
Sole Director




 
BLRPart, LP
     
By:
BLRGP Inc.
General Partner
     
By:
/s/ Bradley L. Radoff
   
Name:
Bradley L. Radoff
   
Title:
Sole Director




 
BLRGP Inc.
         
By:
/s/ Bradley L. Radoff
   
Name:
Bradley L. Radoff
   
Title:
Sole Director



[Signature page to Settlement Agreement]
10

--------------------------------------------------------------------------------




 
Fondren Management, LP
     
By:
FMLP Inc.
General Partner
     
By:
/s/ Bradley L. Radoff
   
Name:
Bradley L. Radoff
   
Title:
Sole Director




 
FMLP Inc.
     
By:
/s/ Bradley L. Radoff
   
Name:
Bradley L. Radoff
   
Title:
Sole Director




 
The Radoff Family Foundation
     
By:
/s/ Bradley L. Radoff
   
Name:
Bradley L. Radoff
   
Title:
Director




 
/s/ Bradley L. Radoff
 
Bradley L. Radoff




 
/s/ Joshua E. Schechter
 
Joshua E. Schechter




 
/s/ Clifford Press
 
Clifford Press



[Signature page to Settlement Agreement]
 

--------------------------------------------------------------------------------

Schedule A


BLR Group Members


BLR Partners LP
BLRPart, LP
BLRGP Inc.
Fondren Management, LP
FMLP Inc.
The Radoff Family Foundation
Bradley L. Radoff
Joshua E. Schechter
Clifford Press
 

--------------------------------------------------------------------------------

Exhibit A


Press Release


[See attached.]
 

--------------------------------------------------------------------------------

Newcastle Appoints Clifford Press to Board of Directors
Announces Settlement Agreement with BLR Partners


NEW YORK – (BUSINESS WIRE) – February [*], 2016 – Newcastle Investment Corp.
(the “Company”; NYSE:NCT) today announced the appointment of Clifford Press as a
director of the Company.


Mr. Press will serve as a Class III director with a term expiring in 2017 and
will stand for election at the Company’s 2016 Annual Meeting of Stockholders.
After giving effect to Mr. Press’ appointment, the Board of Directors includes
seven directors.


Mr. Press was appointed pursuant to an agreement with a stockholder group of the
Company, including BLR Partners LP (collectively, the “BLR Group”).


“We are pleased to welcome Mr. Press to our Board of Directors, and believe that
our agreement with the BLR Group is a positive development for our
stockholders,” stated Kenneth Riis, the Company’s Chief Executive Officer and
President.


Clifford Press stated, “I look forward to working closely with my colleagues on
the Newcastle Board to enhance stockholder value. As the legacy real estate
portfolio continues to be monetized, I believe there are positive capital
allocation opportunities available to create significant stockholder value both
in the short and long term.”


Josh Schechter of the BLR Group added, “We appreciate the constructive approach
of the Newcastle team and believe this agreement is in the best interest of all
Newcastle stockholders. We are confident that Cliff’s financial acumen and
proven track record will contribute to Newcastle’s success.”


The BLR Group has agreed to customary standstill restrictions through 30 days
prior to the deadline for the submission of stockholder nominations for
directors for the 2017 Annual Meeting, and has agreed to vote all of its shares
at the 2016 Annual Meeting in favor of the director nominees of the Company’s
Board of Directors. The Board has determined that Mr. Press is “independent”
under the rules of the New York Stock Exchange and the Securities and Exchange
Commission.


The agreement will be filed by the Company with the U.S. Securities and Exchange
Commission as an exhibit to a Current Report on Form 8-K.


Clifford Press has been a Managing Member of Oliver Press Partners, LLC, an
investment advisory firm, since March 2005.  From 1986 to March 2003, Mr. Press
served as a General Partner of Hyde Park Holdings, Inc., a private equity
investment firm. He began his career as an M&A banker at Morgan Stanley & Co
Inc.


ABOUT NEWCASTLE


Newcastle focuses on investing in, and actively managing, real estate related
assets. Newcastle conducts its operations to qualify as a REIT for federal
income tax purposes. Newcastle is managed by an affiliate of Fortress Investment
Group LLC, a global investment management firm.


FORWARD-LOOKING STATEMENTS


Certain items in this press release may constitute forward-looking statements
within the meaning of the Private Securities Litigation Reform Act of 1995.
These statements are based on management's current expectations and beliefs and
are subject to a number of trends and uncertainties that could cause actual
results to differ materially from those described in the forward-looking
statements, many of which are beyond Newcastle’s control. The Company can give
no assurance that its expectations will be attained. Accordingly, you should not
place undue reliance on any forward-looking statements contained in this press
release. For a discussion of some of the risks and important factors that could
cause actual results to differ from such forward-looking statements, see the
sections entitled “Risk Factors” and “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” in the Company’s most recent
Annual Report on Form 10-K and Quarterly Report on Form 10-Q. Furthermore, new
risks and uncertainties emerge from time to time, and it is not possible for the
Company to predict or assess the impact of every factor that may cause its
actual results to differ from those contained in any forward-looking statements.
Such forward-looking statements speak only as of the date of this press release.
The Company expressly disclaims any obligation to release publicly any updates
or revisions to any forward-looking statements contained herein to reflect any
change in the Company's expectations with regard thereto or change in events,
conditions or circumstances on which any statement is based.


Newcastle Investment Corp.
Investor Relations, 212-479-3195


Source: Newcastle Investment Corp.

--------------------------------------------------------------------------------